19-13767          Doc 4    Filed 11/24/19        Entered 11/24/19 22:38:38            Main Document            Pg
                                                     1 of 26


    Christopher J. Marcus, P.C.                             W. Benjamin Winger (pro hac vice pending)
    Lauren Friedman                                         KIRKLAND & ELLIS LLP
    KIRKLAND & ELLIS LLP                                    KIRKLAND & ELLIS INTERNATIONAL LLP
    KIRKLAND & ELLIS INTERNATIONAL LLP                      300 North LaSalle
    601 Lexington Avenue                                    Chicago, Illinois 60654
    New York, New York 10022                                Telephone:       (312) 862-2000
    Telephone:      (212) 446-4800                          Facsimile:       (312) 862-2200
    Facsimile:      (212) 446-4900

    Counsel to the Foreign Representative

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                  )
    In re:                                                        )   Chapter 15
                                                                  )
    CHINA HOSPITALS, INC., 1                                      )   Case No. 19-13767 (____)
                                                                  )
                                                                  )
    Debtor in a Foreign Proceeding.                               )
                                                                  )

                  DECLARATION OF FOREIGN REPRESENTATIVE
                PURSUANT TO 11 U.S.C. § 1515 AND RULE 1007(a)(4) OF
            THE FEDERAL RULES OF BANKRUPTCY PROCEDURE AND IN
       SUPPORT OF VERIFIED PETITION FOR (I) RECOGNITION OF FOREIGN
      MAIN PROCEEDING, (II) RECOGNITION OF FOREIGN REPRESENTATIVE,
    AND (III) RELATED RELIEF UNDER CHAPTER 15 OF THE BANKRUPTCY CODE

             I, Cosimo Borrelli, to the best of my knowledge, information, and belief, state as follows:

             1.     I am over the age of 18 and, if called upon, could testify to all matters set forth in

this declaration based upon my own personal knowledge except for those portions specified as

being otherwise. I am making this declaration in accordance with section 1515 of title 11 of the

United States Code (the “Bankruptcy Code”) and rule 1007(a)(4) of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”).


1
      China Hospitals, Inc. is the debtor in this chapter 15 case. China Hospitals, Inc. is a Cayman Islands exempt
      limited liability company with registration number 138088. The location of China Hospitals, Inc.’s registered
      office is c/o Borrelli Walsh (Cayman) Limited, P.O. Box 30847, 3rd floor Strathvale House, 90 N. Church St.,
      George Town, Grand Cayman, KY1-1204, Cayman Islands.
19-13767       Doc 4     Filed 11/24/19       Entered 11/24/19 22:38:38            Main Document            Pg
                                                  2 of 26


         2.      Mr. Luke Almond and I are the joint official liquidators (the “JOLs”) of the

above-captioned debtor (“China Hospitals” or the “Debtor”) that is subject to a liquidation

proceeding before the Grand Court of the Cayman Islands (the “Cayman Islands Proceeding”).

I am the foreign representative (the “Foreign Representative”) of the Debtor and duly authorized

to commence this chapter 15 case.

         3.      I submit this declaration in support of: (a) the official form chapter 15 petitions for

the Debtor; (b) the Verified Petition for (I) Recognition of Foreign Main Proceeding,

(II) Recognition of Foreign Representative, and (III) Related Relief Under Chapter 15 of the

Bankruptcy Code (the “Verified Petition”); and (c) the Emergency Motion for Provisional Relief

Pursuant to Section 1519 of the Bankruptcy Code.

                                                Background

I.       The Classroom Investment and Arbitration

         4.      In January 2014, Classroom Investments Inc. (“Classroom”) entered into a share

purchase and subscription agreement (the “SPA”) and shareholder’s agreement (the “SHA”) with

China Hospitals’ founder, former director, and indirect majority shareholder (the “Founder”) and

his companies, including China Hospitals (the “Transaction”), pursuant to which Classroom would

acquire approximately twenty percent (20%) of China Hospitals in exchange for $175,000,000. 2

The proceeds of the Transaction paid into China Hospitals were earmarked to be used first, in

payment and satisfaction of the consideration to acquire Puyang Oilfield General Hospital

(“Puyang Hospital”) (i.e., RMB 700,000,000), second, in payment and satisfaction of the



2
     $10,000,000 of the total $175,000,000 consideration was paid to Dragon Dosan Technology Limited (“Dragon
     Dosan”) as the purchase price for 505,522 then-outstanding common shares of China Hospitals held by Dragon
     Dosan, with the remaining $165,000,000 paid to China Hospitals in exchange for 8,341,118 newly-issued
     “Ordinary B” shares. SPA § 3. All pre-transaction common shares of China Hospitals were then converted to
     “Ordinary B” shares in connection with the Transaction. SPA § 4.



                                                       2
        19-13767              Doc 4              Filed 11/24/19                Entered 11/24/19 22:38:38                                 Main Document                           Pg
                                                                                   3 of 26


        consideration                to       acquire          Qingfeng               People’s           Hospital              (“Qingfeng Hospital”)                           (i.e.,

        RMB 62,420,000), third, in payment and satisfaction of the consideration to acquire Anqiu

        People’s            Hospital             (i.e.,    RMB 50,544,953)                        and     Shouguang                 People’s            Hospital               (i.e.,

        RMB 99,805,819) (the foregoing hospitals collectively, the “Additional Hospitals,” and the total

        consideration therefor, the “Additional Hospitals Consideration”), 3 and fourth, for general

        corporate purposes of China Hospitals.                                            Pursuant to the SPA, the then-contemplated

        post-Transaction structure chart of China Hospitals was as follows:

Contemplated Post-Transaction China Hospitals Group
                                                                                                                               The Founder
Structure Chart



                                                               100%                    100%                      100%                     100%                                  100%

                                                       Dragon Dosan                                                              Fortune Global
                      Classroom Investments                                    Capital Basin             Best Strive
                                                    Technology Limited                                                            International                  Wonder Effect Limited
                                Inc.                                        Enterprises Limited         International
      Other                                          (“Dragon Doson”)                                                                Limited                            (BVI)
                           (“Classroom”)                                           (BVI)                Limited (BVI)
   Shareholders                                            (BVI)                                                                       (BVI)

            18.98%                   19.77%                   47.24%                     2.61%                   3.80%                    3.80%    3.80%

                                                              China Hospitals, Inc.
                                                              (“China Hospitals”)


                                              HK Dongjun Hospitals Investment and Management Limited
                                                                   (“HK Dongjun”)
                                                                        (HK)



              Beijing Boyitiancheng Electronic                                    Beijing RaiseChina Consulting Co., Ltd.
                    Technology Co., Ltd.                                                      (“Raisechina”)
                            (PRC)                                                                 (PRC)


                                                                             HK Dongjun Hospitals and Management Co., Ltd.
                                                                                          (“Beijing Dongjun”)
                                                                                                  (PRC)
                                                                                                                                             (Under Contract to Be Acquired)



     Mengzhou People’s Hospital               Anqiu People’s Hospital           Shouguang People’s Hospital
       (“Mengzhou Hospital”)                    (“Anqiu Hospital”)                (“Shouguang Hospital”)
              (PRC)                                   (PRC)                               (PRC)
                                                                                                                        Puyang Oilfield General Hospital          Qingfeng People’s Hospital
                                                                                                                             (“Puyang Hospital”)                    (“Qingfeng Hospital”)
                                                                                                                                     (PRC)                                  (PRC)




        3
               The Additional Hospitals were all located in the People’s Republic of China (the “PRC”). The Additional
               Hospitals Consideration of RMB 912,770,772 was equivalent to approximately $150.6 million based on the spot
               exchange rate as of the date of the SPA.



                                                                                           3
19-13767     Doc 4     Filed 11/24/19      Entered 11/24/19 22:38:38          Main Document          Pg
                                               4 of 26


        5.      China Hospitals would then, within thirty (30) months, float its shares in an initial

public offering (“IPO”).

        6.      The SPA contained express representations, warranties, and covenants in favor of

Classroom. For example, the SPA dictated the specific terms and sequence by which China

Hospitals would use the proceeds of Classroom’s share purchase to acquire the four specified

Additional Hospitals in the PRC. Nevertheless, contrary to the express terms of the SPA, the

Founder instead directed Classroom’s funds to a different bank account under his control,

breaching the SPA less than two months after entering into it. 4 The SHA, in turn, contained

negative covenants that certain actions (the “Fundamental Decisions”) could not be undertaken

without Classroom’s prior written approval. The Fundamental Decisions include, among other

things: “(2) [Entering into a]ny transaction with a connected person that is not on an Arm’s Length

Basis . . . ; (5) Dissolv[ing], liquidat[ing], reorganiz[ing] or restructur[ing] [China Hospitals] or

any Subsidiary; (6) Sell[ing] or dispos[ing] of all or substantially all of the assets of [China

Hospitals]; [and] (7) Merg[ing], amalgamat[ing] or consolidat[ing] [China Hospitals] or any

Subsidiary with any other entity.” The SHA also provides that the Founder shall not own any

interest in, manage, or control any competing business.

        7.      During an October 2014 meeting regarding the Additional Hospitals transactions,

Classroom learned of a “potential restructuring” of China Hospitals, pursuant to which China

Hospitals would enter into a pre-IPO bridge facility with China Healthcare Inc. (“Healthcare”) and

its non-PRC subsidiaries as guarantors. Healthcare (not China Hospitals) would then be listed for

the contemplated IPO. Healthcare is wholly-owned by the Founder and was not then party to any



4
    Loan documents show that the funds were directed to an improper bank account between February 27 and
    March 10, 2014.



                                                   4
           19-13767                   Doc 4               Filed 11/24/19                            Entered 11/24/19 22:38:38                                                  Main Document                                       Pg
                                                                                                        5 of 26


            Classroom transactions. Pursuant to the transaction, the Additional Hospitals would be indirectly

            wholly owned by a Healthcare (not China Hospitals) subsidiary.

Hospitals Group and Healthcare                         Ent ity subject to Cay man
                                                                Injuncti on
                                                                                     Sharehol di ng frozen by Cayman
                                                                                     Injuncti on
                                                                                                                            Ent ity subject to Hong
                                                                                                                               Kong Injunct ion
                                                                                                                                                         Sharehol di ng frozen by Hong Kong
                                                                                                                                                         Injuncti on
                                                                                                                                                                                              Ent ity subject to XIB
                                                                                                                                                                                                    Injuncti on
                                                                                                                                                                                                                              Arbitration Respondents

Group Structure Chart
As of June 23, 2018
                                                                                                                              The Founder




                                                                  100%                        100%                          100%                      100%
                                                                                                                                                                                                                100%
                                                      Dragon Dosan                                                                          Fortune Global
                       Classroom Investments                                       Capital Basin               Best Strive
                                                   Technology Limited                                                                        International                                     Wonder Effect Limited
                                 Inc.                                           Enterprises Limited           International
      Other                                         (“Dragon Doson”)                                                                            Limited                                               (BVI)
                            (“Classroom”)                                              (BVI)                  Limited (BVI)
   Shareholders                                           (BVI)                                                                                   (BVI)

            18.98%                    19.77%                         47.24%                     2.61%                      3.80%                 3.80%
                                                                                                                                                             3.80%                                                 100%
                                                               China Hospitals, Inc.                                                                                                            China Healthcare Inc.
                                                               (“China Hospitals”)                                                                                                              (“China Healthcare”)
                                                   100%                                                                                                                                                          100%

                     HK Dongjun Hospitals Investment and Management Limited                                                                                                                    Maple Beauty Limited
                                          (“HK Dongjun”)                                                                                                                                              (BVI)
                                                (HK)                                                                                                                                                        100%

                     100%                                                100%                                                                                                 HK Wamshitaiping Investment and Management Limited
                                                                                                                                                                                                  (“HK WSTP”)
  Beijing Boyitiancheng Electronic                                                                                                                                                                    (HK)
                                                  Beijing RaiseChina Consulting Co., Ltd
        Technology Co., Ltd.
                                                                  (PRC)
                (PRC)                                                                                                                                                                                            100%

                                                                          100%
                                                     Lhasa Dongjun Healthcare Co., Ltd                                                                                          Beijing Wanshitaiping Hospital Management Co., Ltd
                                     (previously Beijing Dongjun Hospitals and Management Co., Ltd.)                                                                                                (“BJ WSTP”)
                                                            (“Beijing Dongjun”)                                                                                                                        (PRC)
                                                                    (PRC)


                         % shareholding                                                                                                                                                100%                                               100%
                                                                         13.8%                                               32%
                            unknown                                                                                                                            Puyang Oilfield General Hospital                        Qingfeng People’s Hospital
            Mengzhou People’s Hospital                    Anqiu People’s Hospital                        Shouguang People’s Hospital                                (“Puyang Hospital”)                                  (“Qingfeng Hospital”)
              (“Mengzhou Hospital”)                         (“Anqiu Hospital”)                             (“Shouguang Hospital”)                                           (PRC)                                                (PRC)
                     (PRC)                                        (PRC)                                            (PRC)
                                                                                                                                                                                   100%

                                                                                                                                                             6 Satellite Hospitals & 13 Community
                                                                                                                                                                             Clinics
                                                                                                                                                                             (PRC)




                            8.            The structure suffered from a number of infirmities, including (a) the proposed IPO

            listing entity was Healthcare (not China Hospitals), a company in which Classroom had no rights

            or economic interest, and (b) Healthcare held several subsidiaries and one of these subsidiaries,

            Beijing Wanshitaiping Hospital Management Co., Ltd (“BJ WSTP”), a PRC company, had already

            acquired two of the Additional Hospitals in flagrant violation of the SHA. These transactions

            effectively stripped Classroom of its bargained-for economic interest in China Hospitals—




                                                                                                                       5
19-13767       Doc 4      Filed 11/24/19        Entered 11/24/19 22:38:38              Main Document             Pg
                                                    6 of 26


including ownership in the Additional Hospitals that were the subject of the transactions

contemplated by the SPA—and created a parallel corporate structure under Healthcare.

        9.       On November 3, 2014, Classroom issued a notice of breach under the SPA.

Following such notice, the parties engaged in negotiations in good faith pursuant to clause 25 of

the SPA. During the course of those negotiations, Classroom learned that, on May 17, 2013 and

June 30, 2013, respectively—in each case prior to entering into the Transaction—the Founder had

entered into parallel agreements to acquire Puyang Hospital and Qingfeng Hospital for the benefit

of BJ WSTP, which he ultimately completed using proceeds of the Transaction. Classroom also

learned that, on June 19, 2014—following entry into the Transaction—the Founder had covertly

attempted to cause a China Hospitals subsidiary to transfer Mengzhou Hospital to BJ WSTP. 5

        10.      When it became clear that a resolution was not possible, Classroom obtained

injunctions in Hong Kong and the Cayman Islands that restrained the Founder, China Hospitals,

Healthcare, and other defendants from disposing of traceable proceeds of the Transaction that

Classroom was then able to identify.

        11.      On December 17, 2015, the parties referred their dispute to arbitration before the

Hong Kong International Arbitration Centre (the “Arbitration”).                     The arbitral tribunal was

composed of three highly-respected arbitrators, namely Dr. Michael Pryles, Dr. Michael Moser,

and Professor Bernard Hanotiau, who was jointly appointed by the parties as presiding arbitrator.

In April 2016, while the Arbitration was pending, Classroom learned that China Hospitals

indirectly held only 32% and 13.8% ownership interests, respectively, in Shouguang Hospital and

Anqiu Hospital—not 100% ownership interests as had been represented by the Founder at the time


5
    While the Founder later claimed that this transfer was not completed, Classroom later learned that Mengzhou
    Hospital is not registered with any of the authorities in the PRC with whom it is expected to be registered, and,
    therefore, its true ownership cannot be determined.



                                                         6
19-13767       Doc 4      Filed 11/24/19         Entered 11/24/19 22:38:38              Main Document            Pg
                                                     7 of 26


of the Transaction—and were unable to obtain confirmation of China Hospitals’ indirect

ownership interest in Mengzhou Hospital, which the Founder had similarly represented to be 100%

at the time of the Transaction.

        12.      In connection with the Arbitration, Classroom hired Luke Steadman, a Fellow of

the Institute of Chartered Accountants in England and Wales and a Partner at Alvarez & Marsal

Disputes and Investigations, LLP (the “A&M Expert”), to conduct a fund flow analysis in relation

to the $175 million paid by Classroom in connection with the Transaction, to determine (as far as

documents made available to him allowed) subsequent movements of those funds, and to prepare

an expert report documenting his findings. On August 15, 2016, Mr. Steadman completed his

Expert Report of Luke Steadman, FCA, and on August 14, 2017, Mr. Steadman completed his

Supplemental Expert Report of Luke Steadman, FCA (together, the “Expert Reports”). 6 While the

A&M Expert was able to definitively trace how funds flowed within the overall China Hospitals

and Healthcare “system,” he was unable to determine the ultimate disposition of a total of

$104.3 million (out of the $175 million paid by Classroom) which was paid to third parties outside

the China Hospitals and Healthcare system in abrogation of the funds flow mechanics

contemplated by the Transaction.

        13.      On June 15, 2018, the arbitral tribunal issued a final award (the “Final Award”), 7

finding that: (a) the Classroom investment was used to complete the acquisition of the Additional

Hospitals for the benefit of Healthcare, in which Classroom held no interest; (b) the Founder made

fraudulent representations to Classroom about the acquisitions of the Additional Hospitals;

(c) the Founder’s representations made in the SHA about the intention to seek an IPO were not


6
    The Expert Reports were submitted to the arbitral tribunal as evidence in the Arbitration.

7
    A true and correct copy of certain relevant excerpts from the Final Award is attached hereto as Exhibit A.



                                                         7
19-13767      Doc 4      Filed 11/24/19        Entered 11/24/19 22:38:38            Main Document            Pg
                                                   8 of 26


true at the time of the Transaction; (d) without the representations made by the Founder, Classroom

would not have entered into the SPA or SHA; and (e) the Founder, China Hospitals, and the other

respondents in the Arbitration 8 were liable for conspiracy to induce Classroom to enter into the

Transaction without providing Classroom with an interest in the Additional Hospitals. The arbitral

tribunal also found that the funds Classroom invested in China Hospitals under the Transaction

were misappropriated by the Founder and transferred in an “anarchic” way to various parties.

        14.      The Final Award held that the Founder and the other individual Respondent had

been the “controlling minds” of the companies involved in the scheme which caused Classroom

to invest in China Hospitals on the basis of fraudulent misrepresentations, all while knowing that

the funds invested would be misappropriated for the benefit of Healthcare, in which Classroom

held no interest. Accordingly, the Final Award was issued in the amount of $231,805,125.09,

comprising the sum of (a) Classroom’s original investment of $175,000,000, (b) interest accrued

from January 29, 2014 to June 15, 2018 in the amount of $45,969,863.01 as well as post-award

interest at a rate of 8% from June 15,2018 until complete payment, and (c) costs in the amount of

$10,835,262.08 (collectively, the “Arbitration Award”). 9 Together with the Founder and the other

Respondents, China Hospitals is jointly and severally liable for the Arbitration Award.




8
    The respondents in the Arbitration include the Founder, China Hospitals, Healthcare, Beijing Raisechina
    Consulting Co., Ltd, Lhasa Dongjun Healthcare Co. Ltd, Dragon Dosan Technology Limited, Best Strive
    International Limited, Fortune Global International Limited, Wonder Effect Limited, Capital Basin Enterprises
    Limited, HK Dongjun Hospitals Investment and Management Limited, HK Wanshitaiping Investment and
    Management Limited, Beijing Wanshitaiping Hospital Management Co., Ltd, and an individual PRC citizen
    (collectively, the “Respondents”).
9
    As a result of distributions made in connection with the Cayman Islands Proceeding, the current outstanding
    balance of the Arbitration Award is $164,498,655.65.



                                                       8
19-13767         Doc 4      Filed 11/24/19         Entered 11/24/19 22:38:38           Main Document         Pg
                                                       9 of 26


II.       The Cayman Islands Proceeding

          15.      On June 20, 2018, Classroom served a demand for payment of the Arbitration

Award by no later than June 28, 2018 on China Hospitals. 10

          16.      On June 28, 2018, after China Hospitals and the other Respondents failed to pay

the Arbitration Award by the June 28 deadline, and to prevent dissipation of the assets of China

Hospitals, Classroom petitioned the Cayman Court to appoint Ms. Samantha Wood and I of

Borrelli Walsh (Cayman) Limited as joint provisional liquidators (the “JPLs”) of China Hospitals.

The JPLs were appointed to China Hospitals pursuant to an order of the Cayman Court dated

July 3, 2018 (the “JPL Order”). 11

          17.      Also on June 28, 2018, Classroom petitioned the Cayman Islands Court to have

China Hospitals wound up in accordance with the Cayman Islands Companies Law

(the “Companies Law”) 12 on the grounds that, inter alia, China Hospitals was unable to pay its

debts as they came due and that it was otherwise just and equitable that China Hospitals be wound

up. By order dated September 13, 2018, the Cayman Court appointed the JPLs as the JOLs of

China Hospitals (the “JOL Order”). 13 Thereafter, the Cayman Court issued an order dated on

January 15, 2019 appointing Mr. Luke Almond of Borrelli Walsh (Cayman) Limited as successor

JOL to replace Ms. Wood. 14




10
      On June 26, 2018, Classroom served a demand for payment of the Arbitration Award by no later than June 28,
      2018 on China Hospitals via letter to China Hospitals’ registered office.

11
      A copy of the JPL Order is attached to the Verified Petition as Exhibit C.

12
      A copy of the Companies Law is attached to the Verified Petition as Exhibit B.

13
      A copy of the JOL Order is attached to the Verified Petition as Exhibit D.

14
      Ms. Wood had given notice on December 13, 2018 of her intention to resign as JOL.



                                                           9
              19-13767            Doc 4        Filed 11/24/19                  Entered 11/24/19 22:38:38                           Main Document                       Pg
                                                                                  10 of 26


                          18.         Following appointment of the JOLs, the Founder attempted to transfer ownership

              of two hospitals in the PRC—Puyang Hospital and Qingfeng Hospital, 15 both of which had been

              acquired using Classroom’s share purchase proceeds—to an unrelated Beijing company. The

              Founder also unsuccessfully attempted to transfer all cash held by Puyang Hospital to an unrelated

              Beijing company and to remove all of Puyang Hospital’s books and records, but he was thwarted

              when officials at Puyang Hospital refused to cooperate with his demands.

                          19.         Since their appointment, the JOLs have succeeded in selling or otherwise disposing

              of all of the underlying assets of China Hospitals. As a result of such dispositions, China Hospitals

              no longer has any meaningful operations aside from the Cayman Islands Proceeding. The current

              structure of China Hospitals is set forth below:

China Hospitals and China Healthcare Group Structure Chart                                                                                             Arbitration Respondents




                                                                                                                 The Founder




                                                         100%                     100%                    100%                 100%                        100%

                                                Dragon Dosan                                                      Fortune Global
                     Classroom Investments                              Capital Basin            Best Strive
                                             Technology Limited                                                    International              Wonder Effect Limited
                               Inc.                                  Enterprises Limited        International
      Other                                   (“Dragon Doson”)                                                        Limited                        (BVI)
                          (“Classroom”)                                     (BVI)               Limited (BVI)
   Shareholders                                     (BVI)                                                               (BVI)

           18.98%                 19.77%               47.24%                     2.61%                  3.80%          3.80%         3.80%                 100%

                                                       China Hospitals, Inc.                                                                   China Healthcare Inc.
                                                       (“China Hospitals”)                                                                     (“China Healthcare”)


              III.        The Founder’s Abuses of the Corporate Form and Disregard for Governance and
                          Corporate Formalities

                          20.         The Founder’s well-documented pattern and practice of attempting to siphon assets

              away from China Hospitals and otherwise hide assets from his and China Hospitals’ creditors (e.g.,

              Classroom) underscores his history of abusing the corporate form and notorious disregard for




              15
                     Puyang Hospital and Qingfeng Hospital were, at the time, indirectly wholly-owned by Healthcare.



                                                                                           10
19-13767      Doc 4   Filed 11/24/19     Entered 11/24/19 22:38:38        Main Document         Pg
                                            11 of 26


governance rights and corporate formalities. For example, as discussed herein, the Founder

(i) refused to seek Classroom’s prior approval prior to directing China Hospitals to perform acts

that were Fundamental Decisions, in violation of the SHA, (ii) directed Classroom’s payment

under the Transaction to a different bank account than that contemplated by the SPA, (iii) failed

to take best efforts to effectuate the contemplated transfers of equity in the Additional Hospitals

under PRC law, and (iv) deprived China Hospitals of its anticipated ownership interest in the

Additional Hospitals for the benefit of another company controlled by the Founder. Moreover,

even after injunctions were obtained against the Founder that prohibited the disposal of the

traceable proceeds of Classroom’s investment, he attempted (unsuccessfully) to transfer Puyang

Hospital and Qingfeng Hospital to an unrelated Beijing company that would be outside the reach

of China Hospitals and Classroom.

IV.     China Hospitals’ Creditors

        21.    China Hospitals has no funded debt and no ongoing trade obligations. China

Hospitals’ liabilities consist of the Arbitration Award due to Classroom, amounts owed to Harney

Westwood & Riegels (a law firm), and certain de minimis operating costs.

V.      China Hospitals’ Equity Interests

        22.    Approximately sixty percent (60%) of the issued shares of China Hospitals are held

indirectly by the Founder. The remaining shares of China Hospitals are held by Classroom (as to

approximately 20%) and a number of individual shareholders (as to the remaining approximately

20%).

        23.    As a consequence of the JOL Order, the JOLs are authorized to act for and on behalf

of China Hospitals and exercise rights of ownership of and control over China Hospitals to the

exclusion of China Hospitals’ shareholders and directors. See JOL Order ¶ 8.




                                                11
19-13767         Doc 4      Filed 11/24/19         Entered 11/24/19 22:38:38              Main Document             Pg
                                                      12 of 26


VI.       Appointment as Foreign Representative and Filing of the Verified Petition.

          24.      The JOL Order authorizes me to “do any acts or things considered by [me] to be

necessary or desirable in connection with the liquidation of the [Debtor] and the winding up of its

affairs in the Cayman Islands and/or elsewhere” and to “make applications to, and seek assistance

from, the courts of any foreign jurisdictions as may be necessary in the course of [my] conduct as

JOL[] of the [Debtor] or for the purpose of carrying out any of the functions provided for” in the

JOL Order. See JOL Order ¶¶ 7, 8(g). Accordingly, it is my understanding that I satisfy the

definition of a “foreign representative” as that term is defined in section 101(24) of the Bankruptcy

Code.

          25.      The Debtor has property in the United States in the form of a retainer deposited in

a client trust account at Citi Private Bank located in New York, New York. Additionally, the

Debtor has property in the United States in the forms of (a) a professional retainer deposited in a

client trust account at East West Bank located in Los Angeles, California, (b) claims and causes of

action against the Founder, a U.S. citizen, for, among other things, contribution and breach of

fiduciary duty, and (c) a deposit account held in the name of “China Hospitals, Inc,” with account

number XXXX XXXX 0398, at a U.S. branch of Bank of America, N.A. (the “Bank of America

Account”). 16

          26.      The JOLs became aware of the Bank of America Account while administering the

Cayman Islands Proceeding.                 As of March 30, 2016 and upon information and belief,

approximately $202.7 million in cash was deposited in the Bank of America Account. Bank of




16
      In the event it is later determined that this account is held not in the name of the Debtor but in the name of a
      similarly-named entity organized under the laws of Delaware, I believe that the Debtor has claims to the account
      and funds contained therein on theories including alter ego and reverse-veil-piercing with respect to the Debtor’s
      claims against the Founder.



                                                           12
19-13767     Doc 4    Filed 11/24/19     Entered 11/24/19 22:38:38         Main Document         Pg
                                            13 of 26


America has indicated it will not provide additional information regarding this account or liquidate

the amounts held therein absent a U.S. court order.

       27.     I filed the Verified Petition pursuant to sections 1504 and 1515 of the Bankruptcy

Code commencing this chapter 15 case in the Southern District of New York, seeking recognition

of the Cayman Islands Proceeding as a “foreign main proceeding,” and seeking other necessary or

appropriate relief in support of the Cayman Islands Proceeding. I have been informed that the

Bankruptcy Code provides for recognition of a foreign proceeding as a “foreign main proceeding”

if such foreign proceeding is a “foreign proceeding” pending in a country where the debtor has

“the center of its main interests” (“COMI”). See 11 U.S.C. § 1517(b)(1).

       28.     I have been informed that the Cayman Islands Proceeding is a “foreign proceeding”

as it is a collective judicial proceeding authorized and supervised by the Grand Court of the

Cayman Islands under the Cayman Islands Companies Law (2018 Revision).                    It is my

understanding that for these reasons, the Cayman Islands Proceeding qualifies as a “foreign

proceeding” as that term is defined in section 101(23) of the Bankruptcy Code. In compliance

with section 1515(b) of the Bankruptcy Code, a certified copy of the JOL Order that commenced

the Cayman Islands Proceeding is attached to the Verified Petition as Exhibit D.

       29.     In addition, I believe that the Debtor has its COMI in the Cayman Islands. China

Hospitals’ registered office is located at c/o Borrelli Walsh (Cayman) Limited, P.O. Box 30847,

3rd Floor Strathvale House, 90 N. Church St., George Town, Grand Cayman, KY-1204, Cayman

Islands.




                                                13
        19-13767            Doc 4           Filed 11/24/19               Entered 11/24/19 22:38:38                   Main Document                       Pg
                                                                            14 of 26


                    30.        Moreover, as described above, China Hospitals no longer has any meaningful

        operations aside from the Cayman Islands Proceeding. The current structure chart for China

        Hospitals is below:

China Hospitals and China Healthcare Group Structure Chart                                                                                        Arbitration Respondents




                                                                                                            The Founder




                                                         100%                     100%               100%                 100%                        100%

                                                Dragon Dosan                                                 Fortune Global
                    Classroom Investments                               Capital Basin       Best Strive
                                             Technology Limited                                               International              Wonder Effect Limited
                              Inc.                                   Enterprises Limited   International
      Other                                   (“Dragon Doson”)                                                   Limited                        (BVI)
                         (“Classroom”)                                      (BVI)          Limited (BVI)
   Shareholders                                     (BVI)                                                          (BVI)

           18.98%                19.77%                47.24%                     2.61%             3.80%          3.80%         3.80%                 100%

                                                       China Hospitals, Inc.                                                              China Healthcare Inc.
                                                       (“China Hospitals”)                                                                (“China Healthcare”)


                    31.        Based on these facts, I believe that recognition of the Cayman Islands Proceeding

        as a foreign main proceeding is warranted.

                    32.        I also believe recognition of me as the Debtor’s “foreign representative” and

        recognition of the Cayman Islands Proceeding as a “foreign main proceeding” are consistent with

        the purpose of chapter 15 and will allow the Debtor to liquidate and wind up in the most efficient

        manner without jeopardizing creditors’ rights.

                    33.        For the reasons set forth in the Verified Petition, I submit that recognition of the

        Cayman Islands Proceeding is necessary and appropriate for the benefit of the Debtor, its creditors,

        and other parties in interest.

        VII.        Statement Pursuant to Section 1515 of the Bankruptcy Code.

                    34.        I am informed that section 1515 of the Bankruptcy Code provides, in pertinent part,

        as follows:

                    (a)     A foreign representative applies to the court for recognition of a foreign
                    proceeding in which the foreign representative has been appointed by filing a
                    petition for recognition.


                                                                                    14
19-13767        Doc 4      Filed 11/24/19        Entered 11/24/19 22:38:38              Main Document             Pg
                                                    15 of 26


         (b)      A petition for recognition shall be accompanied by—

                  (1) a certified copy of the decision commencing such foreign proceeding
                  and appointing the foreign representative;

                  (2) a certificate from the foreign court affirming the existence of such
                  foreign proceeding and of the appointment of the foreign representative; or

                  (3) in the absence of evidence referred to in paragraphs (1) and (2), any
                  other evidence acceptable to the court of the existence of such foreign
                  proceeding and of the appointment of the foreign representative.

         (c)     A petition for recognition shall also be accompanied by a statement
         identifying all foreign proceedings with respect to the debtor that are known to the
         foreign representative.

         35.      In satisfaction of section 1515(b) of the Bankruptcy Code, attached to the Verified

Petition as Exhibit D, and incorporated herein by reference, is a true and correct copy of the JOL

Order evidencing the Cayman Islands Proceeding and my authority to act as the Foreign

Representative. 17 In addition, in satisfaction of section 1515(c) of the Bankruptcy Code, attached

to the Verified Petition as Exhibit E is a copy of an order, dated as of May 7, 2019, of the High

Court of the Hong Kong Special Administrative Region recognizing the Cayman Islands

Proceeding. Therefore, the Verified Petition meets the requirements of section 1515 of the

Bankruptcy Code in satisfaction of the third requirement under section 1517(a) of the Bankruptcy

Code.

VIII. Disclosure Pursuant to Bankruptcy Rule 1007(a)(4).

         36.      I am informed that Bankruptcy Rule 1007(a)(4) provides, as follows:

                  In addition to the documents required under § 1515 of the Code, a foreign
                  representative filing a petition for recognition under chapter 15 shall file
                  with the petition: (A) a corporate ownership statement containing the
                  information described in Rule 7007.1; and (B) unless the court orders
                  otherwise, a list containing the names and addresses of all persons or bodies
                  authorized to administer foreign proceedings of the debtor, all parties to

17
     The Debtors reserve the right to supplement these materials in advance of or at the final hearing on the Verified
     Petition.



                                                         15
19-13767           Doc 4   Filed 11/24/19      Entered 11/24/19 22:38:38          Main Document         Pg
                                                  16 of 26


                    litigation pending in the United States in which the debtor is a party at the
                    time of the filing of the petition, and all entities against whom provisional
                    relief is being sought under § 1519 of the Code.

         37.        I am further informed that Bankruptcy Rule 7007.1 provides in pertinent part that

a corporate ownership statement:

                    . . . identif[y] any corporation, other than a governmental unit, that directly
                    or indirectly owns 10% or more of any class of the corporation’s equity
                    interests, or states that there are no entities to report under this subdivision.

         A.         Corporate Ownership Statement.

         38.        In compliance with the requirements of Bankruptcy Rule 1007(a)(4)(A), the

following is a corporate ownership statement of the Debtor, which identifies any corporation that

directly or indirectly owns 10 percent or more of any class of the Debtor’s equity interests as of

the date hereof:

               •    Classroom Investments, Inc., a wholly-owned subsidiary of Ontario Teachers’
                    Pension Plan Board, directly owns 19.77% of China Hospitals, Inc.

               •    Dragon Dosan Technology Limited directly owns 47.24% of China Hospitals,
                    Inc. 18

         B.         List of Administrators.

         39.        In compliance with the requirements of Bankruptcy Rule 1007(a)(4)(B), the Debtor

and the JOLs (including the Foreign Representative) shall maintain control of and be authorized

to administer the Cayman Islands Proceeding. The service address for the Debtor in this chapter 15

case is: c/o Borrelli Walsh (Cayman) Limited, P.O. Box 30847, 3rd Floor Strathvale House, 90

N. Church St., George Town, Grand Cayman, KY-1204, Cayman Islands, Attn: Luke Almond. I

am not aware of any other persons or bodies authorized to administer the Cayman Islands

Proceeding on behalf of the Debtor.



18
     Dragon Dosan Technology Limited is wholly owned by the Founder.



                                                       16
19-13767     Doc 4   Filed 11/24/19     Entered 11/24/19 22:38:38        Main Document        Pg
                                           17 of 26


       C.     Parties to Litigation Pending.

       40.    The Debtor is not a party to any litigation in the United States at the time of the

commencement of this chapter 15 case.

                         [Remainder of page intentionally left blank.]




                                               17
19-13767    Doc 4    Filed 11/24/19     Entered 11/24/19 22:38:38    Main Document        Pg
                                           18 of 26


       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States of America that the foregoing statements are true and correct to the best of my

knowledge, information, and belief.

 Executed on this 24th day of November, 2019


                                      /s/ Cosimo Borrelli
                                      Cosimo Borrelli
                                      Joint Official Liquidator
                                      China Hospitals, Inc.
19-13767   Doc 4   Filed 11/24/19   Entered 11/24/19 22:38:38   Main Document   Pg
                                       19 of 26


                                      Exhibit A

                             Excerpts from Final Award
19-13767       Doc 4     Filed 11/24/19        Entered 11/24/19 22:38:38             Main Document    Pg
                                                  20 of 26


Regarding the Founder’s U.S. Citizenship: 1

-                      , a citizen of the United States of America, whose address for the purpose
        of this arbitration is
                               .2

        hereinafter referred to as “             or “the 1st Respondent”[.]

Regarding the Arbitral Tribunal’s Analysis and Findings: 3

418.    As to the Puyang Hospital, it is not disputed by the Respondents that         represented
        to Classroom during the due diligence process, that Beijing Dongjun had entered into a
        binding, unconditional agreement to acquire a 100% equity interest in Puyang Hospital.
        Such representations were made in the following documents: in the Investor Presentation,
        in the September 2013 Sinowing Report, in the BDO Audit Report dated 23 October
        2013, in the Draft Prospectus, and in the OM Company Review. The fact that
        provided to Classroom the Beijing Dongjun Puyang SPA dated 17 May 2013 , which had
        been signed by him, during the due diligence period, further confirmed Beijing Dongjun's
        acquisition of the Puyang Hospital. It was further confirmed in the November 2013
        Sinowing Opinion that as to: “Puyang Hospital: [...] It is confirmed that: (a) the
        agreement entered into with Beijing Dongjun and the 988 registered equity interest
        holders dated 17 May 2013 is valid, enforceable and subsisting; (b) the description of the
        agreement entered into with Beijing Dongjun and the 988 registered equity interest
        holders dated 17 May 2013 in Part B Section 1 of the DD Report [...] is true and
        accurate and does not contain any omission of any provision, fact or circumstance that
        could have a material adverse impact on Beijing Dongjun; and (c) other than as
        described in Part B Section 1 of the DD Report (as extracted at Schedule 1) there are no
        other conditions or requirements to complete the acquisition.”. Such representation was
        repeated in the final January 2014 Sinowing Opinion, which was prepared “following the
        instruction of” China Hospitals and for the “benefit and reliance of Classroom”. In
        addition to these pre-Transaction Representations, the Warrantors represented in the SPA
        that Beijing Dongjun had "acquired 100% equity interests in Puyang Hospital from the
        988 registered shareholders, registration pending to be changed upon payment
        according to the contract.”

419.    While these representations were made to Classroom at the end of 2013 – beginning of
        2014, it is not disputed by the Respondents that as of May 2013, “     procured that
        both Beijing Dongjun and Beijing WSTP” acquire interests in the Puyang Hospital.
        Moreover, the Respondents admit that “the Beijing Dongjun Puyang SPA was never
        closed and rather, the BJ WSTP Puyang SPA was closed instead”. The Puyang Hospital

1
    Capitalized terms used herein have the meanings given to such terms in the Final Award.

2
    The following is excerpted from Final Award § 1.
3
    The following is excerpted from Final Award §§ 418–25, 430–32, 436, 439–42, 452–54, 456, 459–60, 463,
    489–90, 494–96, 499, 505, 511 (internal footnotes omitted).



KE 107754695
19-13767    Doc 4    Filed 11/24/19     Entered 11/24/19 22:38:38       Main Document         Pg
                                           21 of 26


       Payment Agreement dated 17 May 2013 further confirms that Beijing Dongjun
       acknowledged the BJ WSTP Puyang SPA and agreed to pay the consideration of RMB
       700 million “on behalf of” BJ WSTP.

420.   BJ WSTP's involvement in the acquisition of the Puyang Hospital before the Transaction
       is further confirmed by the Puyang Supplemental Agreement, by which          had put in
       place a mechanism to automatically terminate the Beijing Dongjun Puyang SPA. This
       appears in China Hospitals’ response to Classroom dated 6 December 2014, in which it
       was answering Classroom’s question relating to the coexistence of the Beijing Dongjun
       Puyang SPA and the BJ WSTP Puyang SPA.

421.   There is no dispute that BJ WSTP wholly owns the Puyang Hospital. The Respondents
       acknowledge that: “In light of the restructuring, it was decided to complete the
       acquisition of Puyang Hospital through BJ WSTP rather than BJ Dongjun.
       Consequently, the Beijing Dongjun SPA was never closed and rather, the BJ WSTP
       Puyang SPA was closed instead.”

422.   As to the Oingfeng Hospital, the Respondents do not deny that              represented to
       Classroom during the due diligence process, that Beijing Dongjun had entered into a
       binding, unconditional agreement to acquire a 100% equity interest in Qingfeng Hospital
       before 29 January 2014. Such representations were made in the due diligence materials as
       for example, in the Investor Presentation, in the September 2013 Sinowing Report, in the
       BDO Audit Report dated 23 October 2013, in the Draft Prospectus, and in the OM
       Company Review. The fact that                provided to Classroom the Beijing Dongjun
       Qingfeng SPA, which had been signed by him, during the due diligence period, further
       confirmed Beijing Dongjun's acquisition process of the Qingfeng Hospital. Moreover, in
       the November 2013 Sinowing Opinion,                and China Hospitals stated that as to :
       “Qingfeng Hospital: […] It is confirmed that: (a) the agreement entered into with
       Qingfeng County People's Government and Beijing Dongjun dated 19 April 2013 is
       valid, enforceable and subsisting; (b) the description of the agreement entered into with
       Qingfeng County People's Government and Beijing Dongjun dated 19 April 2013 in Part
       B Section 1 of the DD Report (as extracted at Schedule 1) is true and accurate and does
       not contain any omission of any provision, fact or circumstance that could have a
       material adverse impact on Beijing Dongjun; and (c) other than as described in Part B
       Section 1 of the DD Report there are no other conditions or requirements to complete the
       acquisition.” Such representation was repeated in the final January 2014 Sinowing
       Opinion, which was prepared “following the instruction of” China Hospitals and for the
       “benefit and reliance of Classroom”.             In addition to these pre-Transaction
       Representations, the Warrantors represented in the SPA that Beijing Dongjun had
       “acquired 100% equity interests in Puyang Hospital from the 988 registered
       shareholders, registration pending to be changed upon payment according to the
       contract”.

423.   While these representations were made to Classroom at the end of 2013,         procured
       that Beijing WSTP acquire interests in the Qingfeng Hospital by executing the BJ WSTP
       Qingfeng SPA and Qingfeng Hospital Payment Agreement on 30 June 2013. The



                                               2
19-13767    Doc 4     Filed 11/24/19     Entered 11/24/19 22:38:38        Main Document         Pg
                                            22 of 26


       Respondents do not dispute that BJ WSTP owns Qingfeng Hospital. They acknowledge
       that “On 30 September 2014, in accordance with the customary restructuring plan,
       Beijing Dongjun transferred Qingfeng Hospital to BJ WSTP. In order to facilitate and
       expedite the listing process, BJ WSTP wrote to the Qingfeng government seeking its
       consent to treat Qingfeng Hospital as having been acquired by BJ WSTP from Qingfeng
       government directly. On 13 February 2015, Qingfeng Government consented to treat
       Beijing Dongjun 's rights and obligations under the Beijing Dongjun Qingfeng SPA as
       having been transferred to BJ WSTP as from 19 April 2013, the date of the Beijing
       Dongjun Qingfeng SPA.”

424.   There is no dispute that the purchase price for the Puyang Hospital and the Qingfeng
       Hospital was paid by Beijing Dongjun. The Respondents acknowledge that: “After
       obtaining the [Xiamen] loans, Beijing Dongjun paid the acquisition prices for Puyang
       Hospital and Qingfeng Hospital, in accordance with the SPA.”

425.   There is no dispute that the amounts paid for the shareholding in the Qingfeng and
       Puyang Hospitals have been paid using the proceeds of the Subscription Monies.

430.   Moreover,          did not inform Classroom of the existence of these parallel agreements,
       neither at the time of the Transaction nor thereafter. Whereas         started restructuring
       as of the Spring 2014, Classroom only found out about the existence of these agreements
       in October 2014 when it received a term sheet for a bridge loan facility.

431.   This is further corroborated by the correspondence which demonstrates that until October
       2014,         and China Hospitals have in fact always represented to Classroom that they
       were proceeding with Beijing Dongjun's acquisitions of the Puyang and Qingfeng
       Hospitals[.]

432.   Therefore, even after payment of the outstanding consideration due for the acquisition of
       the Puyang Hospital for the benefit of BJ WSTP, which took place on 24 March 2014,
           continued to represent to Classroom that Puyang Hospital had been acquired by
       Beijing Dongjun.

436.   The Arbitral Tribunal considers that no valid reason has been given to explain why
       concealed the existence of BJ WSTP and its competing rights regarding the Puyang and
       Qingfeng Hospitals. Moreover, nothing proves that the decision to list China Healthcare
       was based on advice given to          after the Transaction. Even if        truly believed
       at the time of the Transaction that Beijing Dongjun was the only viable option to acquire
       the hospitals and had not determined which of BJ WSTP or Beijing Dongjun should be
       the acquiring entity of the Puyang and Qingfeng Hospitals, he should have said so to
       Classroom. The simple fact that           knew that BJ WSTP had entered into a contract
       to acquire the same shareholding in both hospitals renders his representation that Beijing
       Dongjun acquired those rights misleading. The representation that Beijing Dongjun had
       firm contractual rights to acquire 100% of the shareholding in the Puyang and Qingfeng
       Hospitals necessarily implies that there was no other company to               knowledge
       which had rights to acquire the same shareholding.



                                                3
19-13767    Doc 4     Filed 11/24/19     Entered 11/24/19 22:38:38         Main Document          Pg
                                            23 of 26


439.   According to the legal principles applying to fraudulent misrepresentation, a representor
       is liable for fraud if his representations imply additional facts which are false, or if facts
       are omitted which render that which has actually been stated false or misleading in the
       context in which it is made. As demonstrated above, the fact that           knew that there
       were competing SPA Agreements for the acquisition of the New Hospitals and the fact
       that he did not disclose it to the Claimant until he had to do so because he needed the
       Claimant's agreement relating to a bridge loan facility, makes his representations clearly
       misleading and constitute an act of a fraud.

440.   Considering that        procured the agreements for the acquisition of the Puyang and
       Qingfeng Hospitals by BJ WSTP to be executed, that he signed the BJ WSTP Puyang and
       Qingfeng SPAs as legal representative of BJ WSTP, and that he was sole director,
       manager and legal representative of Beijing Dongjun, as well as a director and majority
       shareholder of China Hospitals, and a director and manager of Raisechina, there is no
       doubt that China Hospitals, and the Warrantors knew that their pre-Transaction
       representations and SPA representations relating to the acquisition of the said Hospitals
       by BJ Dongjun were not true at the time of the Transaction.

441.   As to the Anqiu and Shouguang Hospitals, it is not disputed that             and China
       Hospitals represented to Classroom during the due diligence process, that Beijing
       Dongjun was registered as having a 100% legal and equitable interest in both Anqiu and
       Shouguang Hospitals as at 29 January 2014, and that deferred outstanding consideration
       would be paid before 31 December 2014 out of the proceeds of the investment which the
       China Hospitals Group was seeking. A late payment would not lead to loss of ownership.
       These representations were made in the Investor Presentation, in the September 2013
       Sinowing Report, in the BDO Audit Report, in the Draft Prospectus, in the OM Company
       Review, in the November 2013 Sinowing Opinion, in the Investor Presentation, and in
       the January 2014 Sinowing Opinion. They were affirmed by          during discussions in
       the due diligence process.

442.   Eventually, when Classroom instructed Haiwen in April 2016 to conduct an inspection of
       the relevant ownerships records held at the relevant CADs for each of the Five Hospitals,
       it emerged that the Anqiu and Shouguang CADs did not reflect Beijing Dongjun as their
       100% owner, but rather as owning only a minority interest in each Hospital. Beijing
       Dongjun had only a 13.8% ownership interest in Anqiu Hospital and a 32% ownership
       interest in Shouguang Hospital. This is not denied by the Respondents.

452.   Moreover, during the due diligence process,           and China Hospitals provided to
       Classroom documents proving that the registration of Beijing Dongjun's 100% ownership
       had been requested with the CAD records, such as the Anqiu Application Form and the
       Shouguang Application Form which both purported to bear a CAD stamp.

453.   By these representations,            irrefutably represented to Classroom that Beijing
       Dongjun already held 100% in the Shouguang Hospital, the Anqiu Hospital and the
       Menghzou Hospital. The fact that the CAD Record does not reflect Beijing Dongjun' s
       100% ownership of these hospitals leads to the conclusion that the information provided
       by the Respondents at the time of the Transaction was wrong. Whether the former owners


                                                 4
19-13767   Doc 4   Filed 11/24/19   Entered 11/24/19 22:38:38   Main Document   Pg
                                       24 of 26
19-13767    Doc 4    Filed 11/24/19     Entered 11/24/19 22:38:38       Main Document         Pg
                                           25 of 26


       Proceedings, where the Claimant requested the Court to declare that it was entitled to
       rescind these agreements and had rescinded them by the commencement of their action.

489.   For the above reasons, the Arbitral Tribunal is convinced that the Respondents made the
       fraudulent misrepresentations in order to convince Classroom into investing in China
       Hospitals while at the same time         had no real intention to proceed with the IPO of
       the shares of this specific entity.

490.   The expert evidence adduced by Classroom, which has not been challenged or rebutted
       by the Respondents, shows that       caused the USD 175 million paid by the Claimant
       to be subject to a large number of transactions, many of which lack any commercial
       rationale.

494.   In summary, the Supplemental A&M Report confirms that out of the sums invested by
       Classroom, USD 166.75 million flowed through from the China Hospitals Group to the
       Healthcare Group and onwards as follows:
              (a)    Payments to Third Parties totalled USD 109.81 million;
              (b)    Professional fees and bank charges totalled USD 3.53 million;
              (c)    HK WSTP’s time deposits with Xiamen Bank totalled USD 50.47 million;
                     and
              (d)    Residual balances of the Investment Sum held in China Hospitals Group
                     or Healthcare Group bank accounts totalled USD 3.44 million.

495.   In their Supplemental Report, they also note that, based on the additional documents
       produced by the Respondents:

           ● RMB 577.77 million (rather than RMB 607.77 million) of the Xiamen Loans was
               used by Beijing Dongjun to acquire the entire interest or shareholding in the
               Puyang Hospital for and on behalf of BJ WSTP; and
           ● RMB 100 million (rather than RMB 91.23 million) of the Xiamen Loans was used
               by Beijing Dongjun to pay income tax relating to the Puyang Hospital for and
               on behalf of BJ WSTP.

496.   It follows from the above that after the Claimant invested USD 175 million in China
       Hospitals after being induced to enter into the SPA on the basis of fraudulent
       misrepresentations, the assets it invested have been misappropriated by             and
       transferred in an anarchic way to its various companies, in breach of the Fund Flows
       Mechanic. Therefore, the Arbitral Tribunal is satisfied that further to the Transaction,
       Classroom suffered substantial damage.

499.   First, the Arbitral Tribunal is satisfied that the combined actions of              China
       Hospitals, Raisechina, Beijing Dongjun, Dragon Dosan, Best Strive, Fortune Global,
       Wonder Effect and Capital Basin contributed to cause the Claimant's damage. Indeed,
       under the supervision of          the said entities made the fraudulent misrepresentations
       referred to above so as to influence Classroom to enter into the SPA and SHA and invest
       USD 175 million. As confirmed by Clerk & Maxwell, a company, being a separate legal




                                               6
19-13767    Doc 4     Filed 11/24/19     Entered 11/24/19 22:38:38        Main Document         Pg
                                            26 of 26


       person, can conspire with its directors, and the knowledge of the company may be found
       in the person who has the management or control for the transaction or act in question.

505.   As established above, the knowledge of the company may be found in the person who has
       the management or control for the transaction or act in question. Since all of the Third
       Parties (but for           were controlled at relevant times by               and since the
       combination of all of their acts referred to above contributed to help              deviate
       Classroom’s funds, the Arbitral Tribunal is satisfied that the Third Parties knew that their
       acts would be harmful to Classroom. Consequently, the Arbitral Tribunal is satisfied that
       the combination of the Third Parties’ acts constituted unlawful means by which they
       intended to cause damage to Classroom.

511.   Applying the principles cited above, the Arbitral Tribunal is satisfied that unlawful means
       have been used to cause damage to Classroom. Those means were fraudulent
       misrepresentation, unlawful use of the Subscription proceeds, and dishonest assistance to
       cause fraudulent misrepresentation amongst others.                  and            were the
       controlling minds of the companies involved in the scheme which caused Classroom to
       invest in China Hospital on the basis of fraudulent misrepresentations, while they knew
       that the funds invested would be misappropriated to the benefit of Healthcare, in which
       Classroom had no interest. The Respondents' intention is evidenced by the fact that it
       could be reasonably foreseen that their concerted action would cause loss to Classroom.




                                                7
